Granger, J.
Care should be taken to understand that this case was determined below on a demurrer to the answers filed, which answers made defense, and sought relief, only as to the one hundred and twenty acres of land not included in the first clause of the will; and the decree entered limits its operation, by specific reference, to the forty acres claimed by each, John hi. Goldizen, Flesher, and Bruce. These three defendants and the plaintiff are the only parties in court on this appeal, and, really, the only parties in 'interest, so that it may be understood that the adjudication leaves unaffected the sixty acres of land devised in the first clause of the will. There is quite an extended argument as to a proper construction of the will, directed to the question whether the provisions of the will for the benefit of the widow are in lieu of dower, or whether she takes under the will, and also her distributive share under the law. The arguments embrace a discussion of many of the cases in this state, including Rittgers v. Rittgers, 56 Iowa, 218, and Van Guilder v. Justice, 56 Iowa, 669. We do not *286feel called upon to settle any controversy as to the applicability of those or other cases to this particular question, because of our conclusion that the plea of estoppel is well taken. It is not easy to find a case in which the elements of estoppel more clearly appear, or the doctrine of estoppel could be more equitably applied. We may correct what appears to be a misapprehension of the record as to a question of fact. It is said by appellant that it is admitted in the record that Mrs. Goldizen had noi knowledge of her right to the distributive share of her husband’s estate until the commencement of this proceeding’. We can find no> such admission. Such a want of knowledge would be as to a question of law, and it is urged that any representation made or act done under a mistaken idea of the law would not constitute estoppel.- The applicability of the rule to a proper case is not doubted, but it is in no manner presented by the issues, nor involved, in this case. That the plaintiff from 1883, when her husband died, to- 1896, when this suit was commenced, intended to take under the terms of her husband’s will the devise as to the sixty acres, and that the other one hundred and twenty acres would belong to the heirs, unaffected by any claim on her part, is not doubted. It is not to be said that this intention was induced by any misrepresentation, fraud, or ignorance of fact. She was prominent in all the details of settling the estate. She knew of the provisions of the will, and her opportunity for knowing its legal meaning was equal to that of any of the others interested. It does not appear that, prior to the commencement of this action, the legal effect of the will was ever questioned. Just why, does not appear; but she, one the one hand, and the heirs, on the other, accepted certain rights in the real estate, — probably as the will was thought to grant them,- — and not only settled the estate, but in other ways treated such rights as vested. With this understanding as to their respective rights in the land, other heirs of the estate conveyed to John M. Goldizen their shares, receiving full pay therefor, and the plaintiff, having inherited one *287of such, shares, and with full knowledge of the understanding, sold and conveyed such interest to> him; so that, from all of such purchases, he might become the owner of the one hundred and twenty acres. With full knowledge that he claimed to own the land, she admitted to him that she had no' interest in it; suggested his selling a part of it so as to buy other land, and knew that he did sell it to Flesher and Bruce, and received his pay therefor, and she acquiesced in the sales. In the present attempt to get a distributive share, she is attempting to get back one-third of the share of the land she sold to John M. Goldizen and received the pay for. If it could be said that all these facts are the result of a mistake, or want of knowledge, it should be said in reply that no such claim is made in the record. She seeks relief now just as she would have sought it after the death of her husband, and before any of the facts pleaded to estop her accrued. She nowhere says she was mistaken, nor does she ask to be relieved from the situation because of a mistake, or of ignorance of her rights. -The case comes within the plain and familiar rule that she did not speak when she should have spoken, and she cannot be heard now. In argument, considerable importance is attached to her acts in her representative capacity. while settling the estate. In our consideration of the case, we have given such facts little, if any, consideration, preferring to place our conclusion on her independent personal acts, and her treatment of the property and the parties. The judgment will stand ARRIRMED.